EXHIBIT 10.2

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This Third Amendment to Credit Agreement (this “Amendment”) is made as of
October 17, 2016, by and among:

 

TRANS WORLD ENTERTAINMENT CORPORATION, a New York corporation (the “Lead
Borrower”);

 

the Persons named on Schedule I hereto (together with the Lead Borrower,
individually, a “Borrower”, and collectively, the “Borrowers”);

 

the Persons named on Schedule II hereto (individually, a “Guarantor”, and
collectively, the “Guarantors”, and together with the Borrowers, individually, a
“Loan Party”, and collectively, the “Loan Parties”);

 

the LENDERS party hereto; and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as Administrative Agent,
Collateral Agent, Swingline Lender and as Issuing Bank;

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

W I T N E S S E T H:

 

WHEREAS, reference is made to that certain Amended and Restated Credit
Agreement, dated as of April 15, 2010 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”), by,
among others, the Loan Parties, the Lenders party thereto from time to time,
Bank of America, N.A. (“Bank of America”), as Administrative Agent, Collateral
Agent, Swingline Lender and Issuing Bank, and Bank of America, N.A. and Wells
Fargo Bank, National Association (as successor by merger to Wells Fargo Retail
Finance, LLC), as Co-Borrowing Base Agents;

 

WHEREAS, on May 4, 2012, Bank of America resigned as Administrative Agent,
Collateral Agent, Swingline Lender, Issuing Bank and Co-Borrowing Base Agent in
accordance with the terms of the Credit Agreement, and Wells Fargo was appointed
successor Administrative Agent, Collateral Agent and Issuing Bank in accordance
with the terms of the Credit Agreement;

 

WHEREAS, the Lead Borrower has advised the Administrative Agent that the Lead
Borrower desires to acquire (the “Etailz Acquisition”) all of the issued and
outstanding Capital Stock in Etailz Inc., a Washington corporation (“Etailz”),
pursuant to that certain Share Purchase Agreement dated as of even date (the
“Etailz Acquisition Agreement”), by and among Etailz, the Sellers named therein,
Thomas C. Simpson, as Sellers’ Representative, and the Lead Borrower, as the
buyer, for aggregate consideration of $70,800,000, consisting of, among other
things, (i) certain cash payments in an amount not to exceed $34,700,000, and
(ii) (a) the deposit into an escrow account the sum of $1,500,000 as an
indemnity escrow (the “Indemnity Escrow Funds”),

 



which Indemnity Escrow Funds shall be paid as and when due in respect of certain
contingent indemnification obligations as set forth in the Etailz Acquisition
Agreement (the “Indemnity Indebtedness”) and (b) the deposit into an escrow
account the sum of $14,600,000 (the “Earnout Escrow Funds”, and together with
the Indemnity Escrow Funds, collectively, the “Escrow Funds”), which Earnout
Escrow Funds shall be paid as and when due in respect of certain contingent
earnout payments as set forth in the Etailz Acquisition Agreement (the “Earnout
Indebtedness”, and together with the Indemnity Indebtedness, collectively, the
“Etailz Indebtedness”).

 

WHEREAS, absent the consent of the Agents and the Required Lenders, (i) the
incurrence of the Etailz Indebtedness would violate Section 6.01 of the Credit
Agreement, (ii) the consummation of the Etailz Acquisition would violate Section
6.04 of the Credit Agreement, (iii) the maintenance of the Escrow Funds would
violate Section 6.02 of the Credit Agreement, and (iv) the making of any
payments in respect of the Earnout Indebtedness would violate Section 6.06 of
the Credit Agreement.

 

WHEREAS, the Loan Parties have requested, and the Agents and the Required
Lenders have agreed, that the Credit Agreement be amended to, among other
things, permit the foregoing, in each case as, and subject to the terms and
conditions, set forth herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.Defined Terms. Capitalized terms used in this Amendment shall have the
respective meanings assigned to such terms in the Credit Agreement unless
otherwise defined herein.

 

2.Amendments to Article I of Credit Agreement. The provisions of Section 1.01 of
the Credit Agreement are hereby amended as follows:

 

(a)By amending the definition of “Permitted Acquisition” by deleting the phrase
“means an Acquisition as to which each of the following conditions is satisfied
(as applicable):” therefrom and substituting in its stead the phrase “means (i)
the Etailz Acquisition, and (ii) an Acquisition as to which each of the
following conditions is satisfied (as applicable):”.

 

(b)By amending the definition of “Permitted Encumbrances” as follows:

 



    (i) By deleting the word “and” from the end of clause (l) thereof,
re-lettering clause (m) thereof as clause (n), and inserting the following new
clause (m) therein:               (m) Liens consisting of (i) the escrow of not
more than $14,600,000 (excluding interest) in a DDA with Wells Fargo, as Escrow
Agent under the Etailz Acquisition Agreement, which amounts constitute security
for the Lead Borrower’s obligations in respect of the Earnout Consideration

2



      (as defined in the Etailz Acquisition Agreement), and (ii) the escrow of
not more than $1,500,000 (excluding interest) in a DDA with Wells Fargo, as
Escrow Agent under the Etailz Acquisition Agreement, which amounts constitute
security for the Lead Borrower’s contingent indemnification obligations under
and as provided for in the Etailz Acquisition Agreement; and             (ii) By
deleting from the proviso at the end thereof the phrase “clauses (a) through (m)
above” and substituting in its stead the phrase “clauses (a) through (n) above”.



 

(c)By adding the following new definitions in appropriate alphabetical order:

 

“Etailz” means Etailz Inc., a Washington corporation.

 

“Etailz Acquisition” means the Acquisition of Etailz pursuant to the Etailz
Acquisition Agreement.

 

“Etailz Acquisition Agreement” means that certain Share Purchase Agreement dated
as of the Third Amendment Effective Date, by and among Etailz, the Sellers named
therein, Thomas C. Simpson, as Sellers’ Representative, and the Lead Borrower,
as the buyer.

 

“Third Amendment” means that certain Third Amendment to Credit Agreement dated
as of the Third Amendment Effective Date, by and among the Loan Parties, the
Agents, and the Lenders party thereto.

 

“Third Amendment Effective Date” means October 17, 2016.

 

3.Amendments to Article VI of Credit Agreement. The provisions of Article VI of
the Credit Agreement are hereby amended as follows:

 

(a)By amending Section 6.01(a) thereof by deleting the word “and” from the end
of clause (xi) thereof, re-numbering clause (xii) thereof as clause (xiii), and
inserting the following new clause (xii) therein:       (xii) Indebtedness
consisting of (i) the Lead Borrower’s obligations in respect of the Earnout
Consideration (as defined in the Etailz Acquisition Agreement), and (ii) the
Lead Borrower’s contingent indemnification obligations pursuant to and as set
forth in the Etailz Acquisition Agreement; and

 



(b)By amending Section 6.04 thereof by deleting the word “and” from the end of
clause (g) thereof, re-lettering clause (h) thereof as clause (i), and inserting
the following new clause (h) therein:

3



(h)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Investments in Etailz in an aggregate amount not in
excess of $15,000,000 at any time; and

 

(c)By amending Section 6.06(b) thereof by deleting the word “and” from the end
of clause (i) thereof, re-numbering clause (ii) thereof as clause (iii), and
inserting the following new clause (ii) therein:

 

(ii) payment of the Earnout Consideration (as defined in the Etailz Acquisition
Agreement), as and when due pursuant to the Etailz Acquisition Agreement;
provided that the sole source of payment thereof shall be the Earnout Escrow
Funds (as defined in the Third Amendment); and

 

4.Joinder of Etailz. Without limiting any of their obligations under the Credit
Agreement or the other Loan Documents, the Loan Parties hereby agree that they
shall take such actions as are required by, and in accordance with the time
frames established in, Section 5.12 of the Credit Agreement to cause the joinder
of Etailz to the Loan Documents, the perfection of Liens on Etailz’ assets (to
the extent constituting Collateral under the Security Documents) to secure the
Obligations, and the pledge of the shares of Capital Stock of Etailz to secure
the Obligations.

 

5.Ratification; Representations and Warranties. Except as otherwise expressly
provided herein, all terms and conditions of the Credit Agreement, the Security
Agreement, the Facility Guarantees and the other Loan Documents remain in full
force and effect. The Loan Parties hereby ratify, confirm, and reaffirm that all
representations and warranties of the Loan Parties contained in the Credit
Agreement, the Security Agreement, the Facility Guarantees and each other Loan
Document are true and correct in all material respects on and as of the date
hereof, other than (x) representations and warranties qualified by materiality,
in which case they are true and correct in all respects, or (y) representations
and warranties that relate solely to an earlier date, in which case they are
true and correct in all material respects (or in all respects, as applicable) as
of such earlier date.

 

6.Conditions to Effectiveness. This Amendment shall not be effective until each
of the following conditions precedent has been fulfilled to the reasonable
satisfaction of the Administrative Agent:

 

(a)The Administrative Agent shall have received counterparts of this Amendment
duly executed and delivered by each of the parties hereto.

 

(b)All action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Loan Parties of this Amendment and the
documents, instruments and agreements to be executed in connection herewith
shall have been duly and effectively taken and evidence thereof reasonably

4



satisfactory to the Administrative Agent shall have been provided to the
Administrative Agent.

 

(c)The Loan Parties shall have paid in full all reasonable costs and expenses of
the Agents (including, without limitation, reasonable attorneys’ fees) in
connection with the preparation, negotiation, execution and delivery of this
Amendment and related documents, to the extent invoiced at least one (1)
Business Day prior to the date hereof.

 

(d)The Administrative Agent shall have received true and complete copies of the
Etailz Acquisition Agreement and the material documents, instruments and
agreements executed in connection therewith, in each case duly executed by each
of the parties thereto and in form and substance reasonably satisfactory to the
Administrative Agent. The Etailz Acquisition shall have been consummated
substantially contemporaneously herewith, and in accordance with the Etailz
Acquisition Agreement.

 

(e)The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, a payoff letter from
JPMorgan Chase Bank, N.A. (“JPM”) in respect of Indebtedness owing by Etailz to
JPM in respect of the Etailz Line of Credit (as defined in the Etailz Purchase
Agreement), evidencing that the Etailz Line of Credit has been or concurrently
with the Third Amendment Effective Date is being terminated, all obligations
thereunder have been or substantially concurrently with the Third Amendment
Effective Date are being paid in full, and all Liens securing obligations under
the Etailz Line of Credit have been or substantially concurrently with the Third
Amendment Effective Date are being released (or other arrangements reasonably
satisfactory to the Administrative Agent for delivery of termination statements
and releases have been made).

 

(f)No Default or Event of Default shall have occurred and be continuing.

 

(g)All representations and warranties of the Loan Parties shall be true and
correct in all material respects on and as of the date hereof, other than (x)
representations and warranties that relate solely to an earlier date, in which
case they shall be true and correct as of such earlier date, or (y)
representations and warranties qualified by materiality, in which case they
shall be true and correct in all respects.

 

(h)The Administrative Agent shall have received such additional documents,
instruments, and agreements as any Agent may reasonably request in connection
with the transactions contemplated hereby.

5



7.Miscellaneous.

 

(a)This Amendment may be executed in several counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Amendment and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all contemporaneous or previous agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page to this Amendment by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

(b)Any provision of this Amendment held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

(c)The Loan Parties represent and warrant that they have consulted with
independent legal counsel of their selection in connection with this Amendment
and are not relying on any representations or warranties of the Agents or the
other Credit Parties or their respective counsel in entering into this
Amendment.

 

(d)This Amendment shall constitute a Loan Document for all purposes.

 

(e)THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

[SIGNATURE PAGES FOLLOW]

6



IN WITNESS WHEREOF, the parties have hereunto caused this Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

 



  TRANS WORLD ENTERTAINMENT CORPORATION, as Lead Borrower and as a Borrower    
      By: /s/ Edwin J. Sapienza                    Name:   Edwin J. Sapienza    
Title: Treasurer             RECORD TOWN, INC., as a Borrower           By: /s/
Edwin J. Sapienza                    Name:   Edwin J. Sapienza     Title:
Treasurer                     RECORD TOWN USA, LLC, as a Borrower           By:
/s/ Edwin J. Sapienza                    Name:   Edwin J. Sapienza     Title:
Treasurer                     TRANS WORLD NEW YORK, LLC, as a Borrower          
By: /s/ Edwin J. Sapienza                    Name:   Edwin J. Sapienza    
Title: Treasurer                     TRANS WORLD FLORIDA, LLC, as a Borrower    
      By: /s/ Edwin J. Sapienza                    Name:   Edwin J. Sapienza    
Title: Treasurer  

 

Signature Page to Third Amendment to Credit Agreement

 





  MOVIES PLUS, INC., as a Borrower           By: /s/ Edwin J. Sapienza
                   Name:   Edwin J. Sapienza     Title: Treasurer              
      RECORD TOWN UTAH, LLC, as a Borrower           By: /s/ Edwin J. Sapienza
                   Name:   Edwin J. Sapienza     Title: Treasurer  

 

Signature Page to Third Amendment to Credit Agreement

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent, Swingline Lender, Issuing Bank and Lender           By: /s/ Lauren Murphy
                   Name:   Lauren Murphy     Title: Vice President  

 

Signature Page to Third Amendment to Credit Agreement

 





Schedule I

 

Borrowers other than the Lead Borrower

 

Record Town, Inc.

Record Town USA, LLC

Trans World New York, LLC

Trans World Florida, LLC

Movies Plus, Inc.

Record Town Utah, LLC

 



Schedule II

 

Guarantors

 

None.

 

2043383.4

 